Case: 22-1036     Document: 22    Page: 1   Filed: 06/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                RICARDO R. CASTILLEJOS,
                       Petitioner

                             v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                         2022-1036
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0831-21-0145-I-1.
                 ______________________

                   Decided: June 10, 2022
                   ______________________

     RICARDO R. CASTILLEJOS, Olongapo City, Philippines,
 pro se.

     ALISON VICKS, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent. Also represented by BRIAN M.
 BOYNTON, LISA LEFANTE DONAHUE, PATRICIA M.
 MCCARTHY.
                  ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
Case: 22-1036    Document: 22      Page: 2    Filed: 06/10/2022




 2                                        CASTILLEJOS   v. OPM



 PER CURIAM
     Ricardo Castillejos appeals from the decision of the
 Merit Systems Protection Board (“Board”). The Board dis-
 missed Mr. Castillejos’s appeal of an Office of Personnel
 Management (“OPM”) final decision denying his applica-
 tion for a civil service annuity. We reverse and remand.
                        BACKGROUND
     Mr. Castillejos, a citizen of the Philippines, was a fed-
 eral employee of the United States Department of the Navy
 from October 1974 until September 1986 and again from
 April 1987 until August 1992. In 2017, Mr. Castillejos filed
 a claim challenging an OPM reconsideration decision deny-
 ing his application for a deferred retirement based on his
 employment for the period 1974 to 1986 (Castillejos III).
 An administrative judge (“AJ”) affirmed the denial in No-
 vember 2017. Mr. Castillejos petitioned the Board for re-
 view in January 2018. The petition remains pending
 before the Board.
     In 2020, Mr. Castillejos again applied to OPM for a civil
 service annuity, this time additionally based on the period
 1987 to 1992, and was denied. He appealed the decision.
 An AJ dismissed Mr. Castillejos’s appeal, finding that he
 was collaterally estopped by Castillejos III. This became
 the final decision of the Board on September 17, 2021,
 when Mr. Castillejos did not seek review by the full Board.
 Mr. Castillejos petitions this court for review. We have ju-
 risdiction under 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
     Whether a particular claim is barred by collateral es-
 toppel is a question of law which we review without defer-
 ence. Phillips/May Corp. v. United States, 524 F.3d 1264,
 1267 (Fed. Cir. 2008). Collateral estoppel “means simply
 that when an issue of ultimate fact has once been deter-
 mined by a valid and final judgment, that issue cannot
 again be litigated between the same parties in any future
Case: 22-1036      Document: 22    Page: 3    Filed: 06/10/2022




 CASTILLEJOS   v. OPM                                        3



 lawsuit.” Ashe v. Swenson, 397 U.S. 436, 443 (1970).
 Agency decisions may ground collateral estoppel. B&B
 Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 141–
 42 (2015).
     To determine whether an agency decision satisfies the
 finality requirement, “reference must be made to the pro-
 cedures of the agency that specify what official has author-
 ity to decide and the point at which the decision becomes
 effective.” Restatement (Second) of Judgments, § 83 cmt. e
 (Am. Law Inst. 1982). 1 An initial decision by an AJ subject
 to review by the Board is not a final judgment and cannot
 be the basis for collateral estoppel. Zgonc v. Dep’t of Def.,
 103 M.S.P.R. 666, 669 (2006) (citing Wade v. Dep’t of the
 Air Force, 70 M.S.P.R. 396, 398 (1996), aff’d, 104 F.3d 375
 (Fed. Cir. 1996) (Table)). Here, as the government agrees,
 the Board erred in dismissing the suit based on collateral
 estoppel because Castillejos III, which is still pending re-
 view by the full Board, is not a final judgment.
     Although we generally review the Board’s decisions on
 the grounds “upon which the record discloses that its action
 was based,” SEC v. Chenery Corp., 318 U.S. 80, 87 (1943),
 we may, “where appropriate, affirm the Board on grounds
 other than those relied upon in rendering its decision,
 when upholding the Board’s decision does not depend upon
 making a determination of fact not previously made by the
 Board,” Killip v. OPM, 991 F.2d 1564, 1568–69 (Fed. Cir.
 1993) (citing Chenery, 318 U.S. at 88). The government
 urges this court to affirm the dismissal of the case on
 grounds of adjudicatory efficiency because “[t]he Board has


     1   We have held in the context of administrative pro-
 ceedings for challenging the validity of patents that collat-
 eral estoppel applies after this court affirms the agency’s
 decision or once it is not subject to judicial review. See XY,
 LLC v. Trans Ova Genetics, 890 F.3d 1282, 1294 (Fed. Cir.
 2018).
Case: 22-1036    Document: 22       Page: 4   Filed: 06/10/2022




 4                                        CASTILLEJOS   v. OPM



 often ruled that it is appropriate to dismiss a second appeal
 on the grounds of adjudicatory efficiency when it raises
 claims already decided in an initial decision in an earlier
 appeal.” Boyd v. Dep’t of Lab., 561 F. App’x 978, 982 (Fed.
 Cir. 2014) (citing Zgonc, 103 M.S.P.R. at 669). See gener-
 ally In re Vox Populi Registry Ltd., 25 F.4th 1348, 1352 n.2
 (Fed. Cir. 2022) (doctrine of administrative preclusion may
 preclude repetitive applications).
      The problem with the government’s argument and the
 Board’s apparent conclusion that Mr. Castillejos is filing
 “serial applications seeking the same annuity based on the
 same period of Federal civilian service,” S.A. 6, is that Mr.
 Castillejos raises different claims in this case. Castillejos
 III involved only the period of employment between 1974
 and 1986. Here, Mr. Castillejos additionally argues for
 benefits based on his employment between 1987 and 1992.
 Unlike in Boyd, these are facially different claims. Under
 these circumstances, we decline to affirm the Board’s dis-
 missal on grounds of adjudicatory efficiency.
     We reverse and remand for further proceedings con-
 sistent with this opinion. This does not preclude the Board
 from holding the case on remand until the resolution of
 Castillejos III.
             REVERSED AND REMANDED
                            COSTS

 Costs against Respondent.